      Case 3:17-cr-00630-BEN Document 109 Filed 01/21/21 PageID.359 Page 1 of 1




 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8                                            )
     UNITED STATES OF AMERICA,                      Case No.: 3:17-cr-630-BEN
 9                                            )
                                              )
10         Plaintiff,                         )     ORDER GRANTING FELIPE
                                              )     CUETO’S MOTION TO
                        v.                    )     RECALL THE WARRANT
11
                                              )
12   FELIPE CUETO (2),                        )
                                              )
13                                            )
           Defendant.                         )
14                                            )
15
           GOOD CAUSE HAVING BEEN SHOWN, the Court’s prior arrest warrant
16
     as to Felipe Cueto is hereby recalled. Mr. Cueto is ordered to appear for his initial
17
     appearance in supervised release revocation proceedings before the duty magistrate
18
19   on Friday, January 22, 2021. The duty magistrate shall consider whether detention
20   or bond is appropriate in due course and in light of the governing statutes and Mr.
21   Cueto’s burden under Federal Rule of Criminal Procedure 32.1(a)(6).
22         Mr. Cueto’s counsel shall immediately contact the duty magistrate to arrange
23   for Mr. Cueto’s prompt initial appearance.
24
           IT IS SO ORDERED.
25
     DATED:       January 21, 2021
26
                                                       HON. ROGER T. BENITEZ
27                                                      United States District Judge
28

                                              -1-


                                                                      3:20-cv-00913-BEN-BLM
